Exhibit 10.1


CONSULTANT AGREEMENT
This agreement for consulting services ("Agreement'") is between Northrop
Grumman Systems Corporation, a Delaware corporation whose principal place of
business is located at 2980 Fairview Park Drive, Falls Church, VA ("NGSC'' or
"the Company") and Wesley G. Bush, VA ("Consultant'' or "Mr. Bush") (each "a
party," collectively "the parties"), dated July 31, 2019.
I.
ENGAGEMENT

The Company hereby retains Consultant to provide such advice and participate in
such meetings and events for the benefit of the Company and its affiliates, as
may be requested by the Company. Consultant's principal point of contact at the
Company with respect to the specific nature and scope of the services to be
provided during the Consulting Period shall be Northrop Grumman Corporation's
("NGC") Chief Executive Officer or her designee. Consultant shall provide
reports of his activities under this Agreement to NGSC at such times and places
as NGSC may reasonably require.
II.
PLACE OF ENGAGEMENT

Consultant shall perform the services called for under this Agreement in the
Commonwealth of Virginia and, on occasion, in such other places as the parties
may agree.


III.
TERM OF ENGAGEMENT

The initial term of this Agreement shall be for a period of five years
commencing on August 1, 2019 and terminating five years thereafter (the
"Consulting Period"). This Agreement may be renewed or extended in writing,
annually or on such other terms as the parties may agree.
IV.
COMPENSATION

A.    Fee. Consultant agrees to make himself available to perform services for
the Company for up to three (3) days per month during the Consulting Period. The
Company shall pay Consultant a fixed fee of $16,670 per full or partial month
for consulting services performed during the Consulting Period. Any consulting
fee due for a calendar month shall be paid by the Company promptly after the end
of such month. Consultant acknowledges and agrees that by accepting these
consulting payments he is certifying his compliance with the provisions of this
Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


B.    Support Services. Further to enable Consultant to perform such services,
the Company shall provide Consultant with information technology (“IT”) support
and shall continue to hold and maintain appropriate security clearances for
Consultant. The IT support shall include providing Consultant with electronics
equipment (including a computer and mobile phone) and a Company telephone number
and email account, as well as related support services.
C.    Expenses. The Company shall reimburse Consultant for all reasonable and
appropriate expenses, including first class airfare and accommodations, incurred
by Consultant in connection with the rendering of services hereunder. Claims for
expenses shall be in accordance with the Company's established policies and
procedures and documented pursuant to the procedures applicable to the Company’s
officers.
D.    Full Extent Of Compensation. Unless otherwise specifically stated in
writing, this Section IV describes the full extent of compensation Consultant
shall receive under this Agreement and Consultant shall not be entitled by
virtue of this Agreement to be paid a commission or to participate in any
insurance, saving, retirement or other benefit programs, including, without
limitation, stock ownership plans offered by NGSC to its employees, nor shall
this Agreement in any way modify any other Agreement that Consultant may have
with NGSC or any benefit Consultant my receive or be entitled to receive from
NGSC or in connection with his prior employment.
E.    Warranty. Consultant certifies and warrants that in the course of
performing services under this Agreement, no payments will be made to government
officials or customer representatives that no government official or customer
representative has any direct or indirect investment interest or interest in the
revenues or profits of Consultant, and that no expenditure for other than lawful
purposes will be made.
F.    Exclusion Of Lobbying Costs From Overhead Rates. NGSC is prohibited from
charging directly or indirectly, costs associated with lobbying activities to
its contracts with the United States Government. Unallowable costs associated
with lobbying activities are defined at Federal Acquisition Regulations (FAR)
31.205-22, effective as of the date of this Agreement. Consultant agrees that in
the event that Consultant performs lobbying activities under this Agreement,
Consultant shall provide NGSC with a detailed accounting of time expended,
individual agency/congressional employees contacted, and NGSC programs discussed
in the required activity report.




V.
PROTECTION OF INFORMATION








--------------------------------------------------------------------------------

Exhibit 10.1


A.    Use and Disclosure to Third Parties Prohibited. Consultant shall protect
any and all confidential, proprietary or otherwise protected information
concerning any matter affecting or relating to NGSC or any of its affiliates.
Consultant shall not in any way use or disclose any such confidential,
proprietary or otherwise protected information other than in performance of this
Agreement without the express written consent of NGSC; provided, however,
Consultant shall not be held liable under this Agreement for making a
confidential disclosure to a government official or an attorney for purposes of
investigating or reporting a suspected violation of law or regulation. The terms
of this section shall remain in full force and effect after the termination or
expiration of this Agreement.


VI.
TRADE SECRETS AND THIRD PARTY PROPRIETARY INFORMATION



A.    Ideas Improvements and Inventions. Any and all ideas, improvements and
inventions conceived of, developed, or first reduced to practice in the
performance of work hereunder shall become the exclusive property of NGSC and
ideas and developments accruing therefrom shall all be fully disclosed to NGSC
and shall be the exclusive property of NGSC and may be treated and dealt with by
NGSC as such without payment of further consideration than is hereinabove
specified. Consultant shall preserve such ideas, improvements and inventions as
confidential during the term of the contract and thereafter and will execute all
papers and documents necessary to vest title to such ideas, developments,
information, data improvements and inventions in NGSC or NGC and to enable NGSC
or NGC to apply for and obtain letters patent on such ideas, developments,
information, data, improvements and inventions in any and all countries and to
assign to NGSC or NGC the entire right, title and interest thereto.
B.    Notes, Memoranda, Reports and Data. Consultant agrees that the original
and all copies of notes, memoranda, reports, findings or other data prepared by
Consultant in connection with the services performed hereunder shall become the
sole and exclusive property of NGSC.
C.    Disclosure of Confidential_or_Proprietary_lnformation of Third Parties
Prohibited. Consultant will not disclose to NGSC or its affiliates or induce
NGSC or its affiliates to use any secret process, trade secret, or other
confidential or proprietary knowledge or information belonging to others,
including but not limited to the United States. Such information includes but is
not limited to information relating to bids, offers, technical proposals,
responses to requests for procurement, rankings of competitors and other similar
procurement sensitive information.
D.    Non-Public Information. Consultant's duties under this Agreement may
involve access to material information that is not publicly available about
Northrop Grumman Corporation. Consultant acknowledges that the securities laws
of the United States impose certain restrictions upon the use of material
non-public information and he agrees to abide by such laws and regulations with





--------------------------------------------------------------------------------

Exhibit 10.1


respect to his and his family’s transactions in Northrop Grumman stock and also
with respect to his communication of such material, non-public information to
others.
VII.
PRESERVATION OF TRADE NAMES, TRADEMARKS AND PATENT_RIGHTS

All trade names, trademarks and patent rights of NGSC and NGC pertaining to
products of NGSC and/or its affiliates, including the names "Northrop,"
"Grumman'' and "Northrop Grumman Corporation'' shall remain the sole property of
NGC, and Consultant agrees to do all things necessary to protect and preserve
such trade names, trademarks and patent rights from claims by other persons or
entities.
VIII.
COOPERATION WITH NGSC

During and after the expiration of this Agreement, Consultant shall fully
cooperate with the Company in regard to any matter, dispute or controversy in
which the Company or an affiliate is involved, or may become involved and of
which Consultant may have knowledge. To the extent such cooperation requires
significant time and expenses, the Company shall provide for reasonable
compensation and reimbursement.
IX.
INDEPENDENT CONTRACTOR

Consultant shall render all services hereunder during the Consulting Period as
an independent contractor and shall not hold himself out as an agent of the
Company. Nothing herein shall be construed to create or confer upon Consultant
the right during the Consulting Period to make contracts or commitments for or
on behalf of the Company.
  
X.
TAXES

Consultant shall provide all services contemplated by this Agreement as a
non-employee of the Company and the Company shall withhold (or not withhold, as
applicable) income and employment taxes on such basis. Consultant shall pay all
taxes which are imposed on him with respect to the compensation paid hereunder
(including, without limitation, all taxes that may be due if the classification
contemplated by the preceding paragraph is erroneous or if the Company is
required to revise such classification).


XI.
OBSERVANCE OF APPLICABLE LAWS AND REGULATIONS






--------------------------------------------------------------------------------

Exhibit 10.1


A.    United States Laws. Consultant shall comply with and act in accordance
with all things necessary for NGSC to comply with all applicable United States
laws and regulations of the United States Government, including but not limited
to the requirements of the Foreign Corrupt Practices Act, 15 U.S.C. Section 78
dd-1 et seq., the Federal Acquisition Regulation, 48 CFR section 1.101 et seq.(
"FAR''), the International Traffic in Arms Regulations, 22 CFR Parts 120 through
130 and applicable regulations; the Byrd Amendment (31 U.S.C. Section 1352) and
applicable regulations; the Office of Federal Procurement Policy Act (41 U.S.C.
Section 423) and applicable regulations; and the DoD Joint Ethics Regulation
(DoD 5500.7-R). No part of any compensation or fee paid by NGSC will be used
directly or indirectly to make any kickbacks to any person or entity, or to make
payments, gratuities, emoluments or to confer any other benefit to an official
of any government or any political party. Consultant shall not seek, nor relay
to NGSC or its affiliates, any classified, proprietary or source selection
information not generally available to the public. Consultant shall also comply
with and act in accordance with all things necessary for NGSC and its affiliates
to comply with provisions of contracts between agencies of the United States
Government or their contractors and NGSC and its affiliates that relate either
to patent rights or the safeguarding of information pertaining to the security
of the United States. This Agreement or sections thereof may be disclosed to the
United States Government as reasonably required by law.
B.    No Selling Agency Employed. Consultant further represents and warrants
that no person or selling agency has been or will be employed or retained to
solicit or secure any contract, including, but not limited to a United States
Government contract, upon an agreement or understanding for a commission,
percentage, brokerage, or contingent fee, excepting bona fide employees or bona
fide established commercial or selling agencies maintained by the Consultant for
the purpose of receiving business. In the event of a breach or violation of this
warranty, NGSC shall have the right to annul this Agreement without liability or
in its discretion to deduct from the fee or consideration, or otherwise recover
the full amount of such commission, percentage, brokerage or contingent fee.
C.    State and Local Laws And Regulations. Consultant shall comply with and act
in accordance with all things necessary for Consultant and NGSC each to comply
with all laws and regulations of the Commonwealth of Virginia and any other
state or locality in which services hereunder are or may be rendered.
D.    Foreign Laws and Regulations. Consultant shall comply with and act in
accordance with all things necessary for Consultant and NGSC and its affiliates
each to comply with all applicable laws and regulations outside the United
States.





--------------------------------------------------------------------------------

Exhibit 10.1


E.    Maintenance Of Time And Expense Records. Consultant shall maintain
appropriate time and expense records pertaining to the services performed under
this Agreement. Said records shall be subject to examination and audit by NGSC
and the United States Government until notified by NGSC in writing that the
records no longer need to be maintained.
F.    Certification. This Agreement is made in material reliance upon the
representations and warranties made by Consultant. The effectiveness of this
Agreement is contingent upon and will not commence until receipt by NGSC of the
certifications set forth in Attachments A and D hereto. In the event that NGSC
has reason to believe that these certifications are incorrect, NGSC may treat
this Agreement as being null and void or may terminate this Agreement pursuant
to Section XVI.
G.    Standards of Business Conduct. Consultant hereby acknowledges that he has
received a copy of the Northrop Grumman Standards of Business Conduct and
Northrop Grumman policies and agrees to conduct his activities for or on behalf
of NGSC or its affiliates in full accordance therewith as a condition of this
Agreement.
XII. ASSIGNMENT OF RIGHTS
This Agreement and the rights, benefits, duties and obligations contained herein
may not be assigned or otherwise transferred in any manner to third parties
without the express written approval of NGSC. Any such assignment or transfer
without prior approval of NGSC will be null, void and without effect.
XIII.
MODIFICATION

No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein shall be valid and enforceable unless such waiver or
modification is in writing and agreed by both parties.


XIV.
USE OR EMPLOYMENT OF THIRD PARTIES

Consultant shall not utilize or employ any third party, individual or entity, in
connection with Consultant's performance of services under this Agreement
without the express written approval of NGSC.
XV.
CONFLICTS OF INTEREST

No business or legal conflicts of interest shall exist between services
performed or to be performed by Consultant on behalf of NGSC and by Consultant
on behalf of any other entity. The identity





--------------------------------------------------------------------------------

Exhibit 10.1


of Consultant’s directorships, other employment and clients shall be fully
disclosed in Attachment C and promptly updated.
XVI.
EXCLUSIVITY OF CONSULTING ARRANGEMENT

During the term of this Agreement, Consultant shall not directly or indirectly
engage in any activities designed to deprive or which may have the effect of
depriving NGSC or its affiliates of the good will of customers or potential
customers of its products and services. Further, Consultant shall not, during
the term of this Agreement, and for a period of twelve (12) months after
expiration or termination of this Agreement, represent, act as representative
for, or market or sell, directly or indirectly, products competing with NGSC’s
or its affiliates’ products and services.


XVII.
TERMINATION

A.    Termination upon Notice. Either party may terminate this Agreement upon 10
days written notice to the other party.
B.    Violation of Term or Condition. In the event of a violation or what the
Company reasonably believes to be an imminent violation by Consultant of any
term or condition, express or implied, of this Agreement or of any federal or
state law or regulation pertaining to or arising from Consultant's performance
of services under this Agreement, NGSC may, in its discretion, terminate this
Agreement immediately, without notice and in such event. Consultant shall only
be entitled to compensation up to the time of such violation.
C.    Bankruptcy; Death. In the event Consultant dies or is adjudicated a
bankrupt or petitions for relief under bankruptcy, reorganization, receivership,
liquidation, compromise or other arrangement or attempts to make an assignment
for the benefit of creditors, this Agreement shall be deemed terminated
automatically, without requirement of notice, without further liability or
obligation to the Company.


XVIII.
SEVERABILITY OF PROVISIONS

All provisions contained herein are severable and in the event any of them are
held to be invalid by any competent court, this Agreement shall be interpreted
as if such invalid provision was not contained herein.
XIX.
AVAILABILITY OF EQUITABLE REMEDIES






--------------------------------------------------------------------------------

Exhibit 10.1


Consultant understands and agrees that any breach or evasion of any of the terms
of this Agreement will result in immediate and irreparable injury to NGSC and
will entitle NGSC to all legal and equitable remedies including, without
limitation, injunction or specific performance.


XX.
GOVERNING LAW

This Agreement and the performance hereunder shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia (excluding any
conflicts of laws provisions) which shall be the exclusive applicable law.


XXI.
SETTLEMENT OF DISPUTES

A.    NGSC and Consultant hereby consent to the resolution by arbitration of all
disputes, issues, claims or controversies arising out of or in connection with
this Agreement, that NGSC may have against Consultant, or that Consultant may
have against NGSC, or against its officers, directors, employees or agents
acting in their capacity as such; provided however, that in order to comply with
the requirements of section 8116 of P.L.111-118 (the "Franken Amendment") and
its implementing regulations, Consultant is not required to arbitrate any claim
under Title VII of the Civil Rights Act of 1964 or any tort related to or
arising out of sexual assault or harassment, including assault and battery,
intentional infliction of emotional distress, false imprisonment, or negligent
hiring, supervision, or retention, regardless of when that claim arises or has
arisen. Consultant may, but is not required to, request arbitration of such
claims. Each party's promise to resolve all such claims, issues, or disputes by
arbitration, except as noted above, in accordance with this Agreement rather
than through the courts, is consideration for the other party's like promise. It
is further agreed that the decision of an arbitrator on any issue, dispute,
claim or controversy submitted for arbitration, shall be final and binding upon
the NGSC and Consultant and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.
B.    Except as otherwise provided herein or by mutual agreement of the parties,
any arbitration shall be administered in accordance with the then-current Model
Arbitration Procedures of the American Arbitration Association (AAA) before an
arbitrator who is licensed to practice law in the state in which the arbitration
is convened. The arbitration shall be held in Fairfax County. VA or at any other
location mutually agreed upon by the parties.
C.    The parties shall act reasonably and in good faith to agree upon the
arbitrator.





--------------------------------------------------------------------------------

Exhibit 10.1


D.    In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful NGSC or NGC policy, rule or regulation or this
Agreement.


XXII.
NOTICE

Any notice to be given hereunder shall be in writing, mailed by certified or
registered mail with return receipt requested addressed to NGSC:


Northrop Grumman Systems Corporation
2980 Fairview Park Drive
Falls Church. VA 22042
Attn.: General Counsel
or to Consultant:


Wesley G. Bush
903 Turkey Run Road
McLean VA 22101


or to such other address as may have been furnished prior to the date of mailing
either by NGSC or Consultant in writing.


XXIII.
COMPLETE AGREEMENT

This Agreement constitutes the entire agreement of the parties with respect to
the engagement of Consultant by NGSC. The parties stipulate and agree that
neither of them has made any representation with respect to this Agreement
except that such representations are specifically set forth herein. The parties
acknowledge that any other payments or representations that may have been made
are of no effect and that neither party has relied on such payments or
representations in connection with this Agreement nor the performance of
services contemplated herein.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be entered
into and executed as set forth below.






NORTHROP GRUMMAN SYSTEMS CORPORATION






                                            













--------------------------------------------------------------------------------

Exhibit 10.1




CONSULTANT






                                            
Wesley G. Bush





--------------------------------------------------------------------------------

Exhibit 10.1




ATTACHMENT A CERTIFICATION
Wesley G. Bush




The undersigned. Wesley G. Bush ("Consultant"), hereby certifies, represents and
warrants the following:


1.In past dealings with Northrop Grumman Corporation ("'NGSC") or other clients,
Consultant has complied with all applicable laws, rules and regulations.


2.In performing the services under this Agreement, Consultant will comply with
all applicable laws, rules and regulations.


3.There have been no kickbacks or other payments made, either directly or
indirectly to or by Mr. Bush or to or by any member of his family.


4.No kickbacks or other payments will be made either directly or indirectly to
or by Mr. Bush or to or by any member of his family.


5.Consultant has not used and will not use any part of the compensation paid by
NGSC to make payments, gratuities, emoluments or to confer any other benefit to
an official of any government, or any political party, or official of any
political party on behalf of NGSC or an affiliate. This does not include
personal political contributions permitted by law.


6.No person or selling agency has been or will be employed or retained to
solicit or secure any contract, including but not limited to, a United States
government contract, upon an agreement or understanding for a commission,
percentage, brokerage, or contingent fee, excepting bona fide employees or bona
fide established commercial selling agencies maintained by the Consultant for
the purpose of receiving business.


7.No classified, proprietary, source selection or procurement sensitive
information has been or will be improperly solicited on behalf of or conveyed to
NGSC or its affiliates.







--------------------------------------------------------------------------------

Exhibit 10.1


8.Consultant has not improperly influenced or attempted to influence and will
not influence or attempt to influence any United States government official or
employee in connection with the award, extension, continuation, renewal,
amendment or modification of a federal contract or otherwise engage in
"non-exempt services" within the meaning of the Byrd Amendment, 31 U.S.C.
Section 1352.


9.Consultant has not utilized or employed and will not utilize or employ any
third party, individual or entity, in connection with the performance of
services on behalf of NGSC, except for administrative support (as subsequently
identified) and as follows: None
10.No business or legal conflicts of interest exist between services performed
or to be performed by Consultant on behalf of NGSC and by Consultant on behalf
of any other client, the identities of which Consultant has fully disclosed to
NGSC.


I declare under penalty of perjury that the foregoing certificate is true and
correct.








____________________________
Wesley G. Bush











--------------------------------------------------------------------------------





ATTACHMENT B
INVOICES




Each month Consultant shall submit an invoice clearly identifying the Agreement,
specifying the time period covered, any days worked in excess of three (3) days
in that month, and the fees and expenses claimed for that time period for which
Consultant desires to be paid and enclosing the original receipts for all
claimed expenses. NGSC shall pay Consultant's invoice within 45 days of receipt
provided the invoice meets all of the requirements of this Attachment B. Each
invoice must include the following certification:


"The undersigned certifies that the payment requested herein is correct and
just, and that payment has not been received. The undersigned certifies that
this invoice does not include any charges for services not authorized by the
Agreement and, specifically, that no services have been performed involving the
influence or attempt to influence any Federal agency officer or employee, any
Member of Congress, officer or employee of Congress, or employee of a Member of
Congress, in connection with any Federal action as defined in the Byrd Amendment
(including the awarding, extension. continuation. renewal. amendment, or
modification of any Federal contract).''


Unless your services are fully described and accurately recorded in this
fashion, your fees will not be paid by NGSC. You are not authorized to engage in
any activity covered by the Byrd Amendment (31 U.S.C. Section 1352), but if you
do so you must clearly identify it in your invoice. Any and all liability
arising from an erroneous representation shall be borne solely by you.
    







--------------------------------------------------------------------------------





ATTACHMENT C


DIRECTORSHIPS AND EMPLOYMENT


Name of Company    Responsibilities/Duties


Dow                                Director
General Motors                        Director
Cisco                                Director


Conservation International                    Director
Inova Health Systems                        Trustee
MIT Corporation                         Term Member
Darden Foundation                        Trustee
Capital CoLab                            Board Member


Golden Paws Foundation                    Director















--------------------------------------------------------------------------------





ATTACHMENT D


CONSULTANT CERTIFICATE REGARDING NORTHROP GRUMMAN CORPORATION STANDARDS OF
BUSINESS CONDUCT


Wesley G. Bush








I, Wesley G. Bush. do hereby certify that I am familiar with and will act in
full accordance with Northrop Grumman Corporation’s "Standards of Business
Conduct" and all applicable corporate policies.




____________________
Wesley G. Bush



